                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
UNITED STATES DISTRICT COURT                                                  DATE FILED: 12/30/2019
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------                   x
                                                      :
 MARCOS CALCANO, ON BEHALF OF                         :   No.: 1:19-cv-10060-LGS
 HIMSELF AND ALL OTHER PERSONS                        :
 SIMILARLY SITUATED                                   :   ECF CASE
                                                      :
                           Plaintiff,                 :
                      v.                              :
                                                      :
 ADIDAS AMERICA, INC.                                 :
                                                      :
                           Defendant.                 :
                                                      :
 ----------------------------------                   x


     PLAINTIFF’S OPPOSITION TO MOTION FOR ADMISSION PRO HAC VICE


        Plaintiff, Marcos Calcano, by and through his undersigned counsel, hereby files this

response in opposition to Defendant’s Motion to Appear Pro Hac Vice, Consent to Designation

and Request to Electronically Receive Notices of Electronic Filing (Dkt. 12), and in support

thereof states:

        1. Gregory F. Hurley (“Hurley”) is a California attorney not admitted to practice in the

            State of New York.

        2. Movant requests the Court disqualify Hurley from further appearance pro hac vice in

            this case before this court.

        3. In his Declaration, Hurley states in paragraph 3, “I have never been censured,

            suspended, disbarred or denied admission or readmission by any court.”

        4. Attached as Exhibit 1 is a copy of Dkt. 12 on the docket in Lucius v. Dick’s Sporting

            Goods, Inc., (SDFL 19-cv-23532) an Order denying Mr. Hurley’s Motion for

            Admission Pro Hac Vice.
       5. Attached as Exhibit 2 is a copy of Dkt. 11 in Lucius, opposing Mr. Hurley’s

           admission.

       6. Based upon Magistrate Judge Torres’ Order above, Your Movant is unable to

           determine if Mr. Hurley was truthful in his Declaration herein, wherein he stated that

           he was “never… denied admission… by any court.”

       7. Accordingly, Your Movant opposes Mr. Hurley’s admission in this case until this

           apparent discrepancy is further examined and clarified to the satisfaction of the Court.

       WHEREFORE, Plaintiff, Marcos Calcano, respectfully requests this Court to delay the

approval of Mr. Hurley’s Motion to Appear Pro Hac Vice until the issues raised herein have

been determined.

DATED: New York, New York
       December 27, 2019


                                                                          Respectfully submitted,


Defendant is hereby directed to file a response to Plaintiff’s opposition to Defendant’s motion
to appear pro hac vice (Dkt. No. 15) by January 6, 2020.

SO ORDERED.

Dated: December 30, 2019
       New York, New York
